EXHIBIT (k) Legal Opinion Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 August 13, 2013 Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68501 Gentlemen: With reference to the Post-Effective Amendment No. 7 to Registration Statement 333-151913 on Form N-6, filed by Ameritas Life Insurance Corp. and Ameritas Variable Separate Account V with the Securities and Exchange Commission, covering Excel Performance VUL flexible premium life insurance policies, I have examined such documents and such laws as I considered necessary and appropriate, and on the basis of such examination, it is my opinion that: 1. Ameritas Life Insurance Corp. is duly organized and validly existing under the laws of the State of Nebraska and has been duly authorized to issue variable life policies by the Insurance Department of the State of Nebraska. 2.
